IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Alonzo Johnson,
Petitioner(s),
Case Number: 1:19¢v394
Vs.
Judge Susan J. Dlott
Warden, Chillicothe Correctional
Respondent(s).
ORDER
The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Stephanie K. Bowman filed on September 13, 2019 (Doc. 12), to whom this case was
referred pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and
that the time for filing such objections under Fed. R. Civ. P. 72(b) expired September 27, 2019,
hereby ADOPTS said Report and Recommendation.
However, the Report and Recommendation that was mailed to Mr. Johnson was returned
to the Clerk’s Office as undeliverable on October 4, 2019 (Doc. 13).
Accordingly, this case is DISMISSED for lack of prosecution and respondent’s motion to

dismiss/motion for extension of time (Doc. 11) is DENIED as moot.

IT IS SO ORDERED.

  

Judge Susan J.Qplott
United States District Court
